Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 22, 2022

The Court of Appeals hereby passes the following order:

A23D0033. ROOSEVELT BYRD v. THE STATE.

      On August 9, 2022, Roosevelt Byrd filed this application for discretionary
review of the trial court’s June 29, 2022 order denying Byrd’s “Motion for Release
of Documents, Motion for Default Judgment, and Motion for Summary Judgment.”
We lack jurisdiction because the application is untimely.
      To be timely, an application for discretionary review must be filed within 30
days of entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). As
this application was filed 41 days after entry of the order at issue, the application is
untimely and is hereby DISMISSED. See Crosson v. Conway, 291 Ga. 220, 220 (1)
(728 SE2d 617) (2012); see also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt
cannot accept an appeal not made in compliance therewith.”).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/22/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.